EXHIBIT 10.23
 
SUPPLEMENT NO. 2 TO SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE
 
THIS SUPPLEMENT No. 2 TO SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE by and between BLINK COUTURE, INC., a Delaware corporation (the
“Maker”) and REGENT PRIVATE CAPITAL, LLC, an Oklahoma limited liability company
(the “Payee”) entered into as of July 31, 2012, supplements and amends that
certain Sixth Amendment and Restatement of Loan Agreement and Promissory Note
dated as of January 31, 2012, as previously supplemented by Supplement No. 1 to
Sixth Amendment and Restatement of Loan Agreement and Promissory Note, dated as
of April 30, 2012 (the “Amendment and Note Restatement”). Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Amendment and Note Restatement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Amendment and Note Restatement:


1.           Additional Advances.  The Parties hereby agree that during the
period from May 1, 2012 through July 31, 2012, the Payee has made additional
advances to the Maker, in the aggregate amount of $21,708, in payment of the
Maker’s operating expenses during that period, so that effective as of July 31,
2012, the total outstanding principal amount due and payable pursuant to the
Note is $349,703.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Amendment and Note
Restatement. All other terms of the Amendment and Note Restatement shall remain
unchanged and in full force and effect, unless and until further supplemented or
amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 2 to Sixth
Amendment and Restatement of Loan Agreement and Promissory Note to be duly
executed and delivered as of the day and year first written above.
 
 

  BLINK COUTURE, INC.          
 
By:
 /s/ Lawrence Field       Name: Lawrence Field       Title: President & CEO  

 



  REGENT PRIVATE CAPITAL, LLC            
By:
/s/ Cindy S. Field        Name:  Cindy S. Field       Title: Secretary  

 